Mates, J.,
delivered the opinion of the court.
If the injunction in this case is maintainable, it must be on the sole ground that the mayor and board of aldermen had no power, under section 34-22 of the Code of 1906, to increase or diminish the valuation of any property assessed for taxation after October, the time limit fixed by the legislature for such action. We .have examined, very carefully, all the other contentions of counsel for appellees on the questions urged, and it is our judgment that there is no merit in any of them, since the facts alleged, if true, as to all other matters not indicated above, are mere irregularities, and not subject to impeachment by any collateral proceeding.
If section 3422 of the Code of 1896 limited the mayor and board of aldermen in the time within which they should meet for the purpose of increasing or diminishing the valuation of property assessed for taxation to a regular or special meeting ■ to be held in September or October and no other time, then ány meeting held for this purpose, even though it be an adjourned meeting beginning on the 31st day of October, which extended. *657the sitting time fixed by the statute for this purpose, is utterly void as to anything done by them after that date. In order to determine this, we cannot look alone to the chapter on municipalities, but must also consider the general revenue laws of the state. Indeed, by section 3423 of the Code of 1906 it is required that the tax collector of the munieipaltiy shall collect municipal taxes during the time, and in the same manner, and under the same penalties as the state and county taxes are collected, and shall in all particulars, in so far as not otherwise provided, be governed by the general revenue laws of the state. The whole scheme of the revenue laws clearly contemplates that the ’tax roll shall he made up and ready for collection about November of each year, and the process of preparation is not to be indefinitely protracted. By section 4291 of the Code of 1906 it is made the duty of the assessor to complete and deliver the rolls to the clerk of the board of supervisors on or before the first Monday in July in each year. By section 4294 it is made the duty of the board of supervisors at its July meeting to examine and determine whether or not the assessment is to be approved. By section 4314 of the Code of 1906 it is made the duty of every person assessed to pay his taxes on or before the 15th day of December.
TVe merely cite these sections of the Code for the purpose of showing that it was plainly the purpose of the legislature to limit the time in which there shall be a preparation of the rolls for the purpose of taxation, since it is necessary, before the time arrives for the payment of taxes, that all rolls should be complete and in the hands of the tax collector. In the case of Tierney v. Brown, 67 Miss. 109, 6 South. 737, where the board of supervisors approved an assessment roll three days after the time limit allowed by law under section 1353'of the Nevised Code of 1871, which only allowed the supervisors to remain in session four days, and no longer, it was held that such action was void and could not support a tax sale of lands made under it. In the case of New Jersey Zinc Company v. Sussex *658County Board of Equalization, 70 N. J. Law, 186, 56 Atl. 138, it was held that, where the board of equalization was limited in the time for the completion of its work to the last day of September, the board could not act upon assessments on October 1st, and that, if it did, such an action was a nullity. To the same effect are the cases of Auditor General v. Sessions, 100 Mich. 343, 58 N. W. 1014; Auditor General v. Chandler, 108 Mich. 569, 66 N. W. 482; Wiley v. Flournoy et al., 30 Ark. 609; Sioux City & Pac. Ry. Co. v. Washinton County, 3 Neb. 30; State v. Cent. Pac. Ry. Co., 21 Nev. 270, 30 Pac. 693. In the case of Matador Land & Cattle Co. v. Custer County, 28 Mont. 286, 72 Pac. 662, it is held that, the life of a board of equalization being fixed by the legislature, they can hold for no longer time than that prescribed.
The legislature of the state never contemplated that the mayor and board of aldermen would undertake to extend the time allowed them by the law for increasing or diminishing valuations by undertaking to fix their first meeting on the last, day in the month, and then protract the session beyond the time by adjourned meetings. That cannot be done without defeat of the legislative purpose. We only decide in this case that the action of the mayor and board of aldermen, under section 3422, after October, was a nullity; but we do not hold that Ihe assessment as returned by the special assessor appointed for this purpose was not valid in so far as this proceeding is concerned, and furnishes a true roll as a basis for the collection of taxes.
The decree appealed -from is affirmed and cause remanded.

Affirmed.